Citation Nr: 9914722	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-12 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for joint pain, 
characterized by back and neck pain, to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue 
disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a psychiatric 
disorder, characterized by post traumatic stress disorder 
(PTSD) and memory loss, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri, which denied the benefits sought on appeal.  
The veteran served in Southwest Asia, has a verified period 
of active service from January 16, 1991 to April 25, 1991, 
and has various unverified periods of active duty for 
training and/or active duty between October 11, 1983 and 
August 1, 1993. 

In her July 1998 VA form 9 (Appeal to Board of Veterans' 
Appeals), the veteran requested an appeal hearing at a local 
VA office, and thus, such hearing was scheduled for October 
20, 1998.  However, in a VA form 21-4138 (Statement in 
Support of Claim) received by the RO on October 14, 1998, the 
veteran indicated that she no longer wished to have an appeal 
hearing; no further requests for hearings were made by the 
veteran or her representative.  Therefore, pursuant to 38 
C.F.R. § 20.704(d),(e) (1998), the veteran's request for an 
appeal hearing at a local VA office is considered withdrawn.

In addition, as the Board finds that further development is 
necessary with respect to the claim of entitlement to service 
connection for a psychiatric disorder, characterized by PTSD 
and memory loss, to include as due to an undiagnosed illness, 
that issue will be addressed in the REMAND portion of this 
decision.





FINDINGS OF FACT

1. The veteran served in the Persian Gulf during the Persian 
Gulf War.

2.  The evidence shows the veteran's back pain has been 
linked to her leg length discrepancy, but not to her period 
of service; and there is no evidence which shows she has been 
treated for or currently suffers from a neck disorder/pain 
related to her period of service.

3.  There is no evidence which tends to shows the veteran 
suffers from the manifestations of an undiagnosed joint 
disorder characterized by back and neck pain.

4.  There is no evidence which shows the veteran has been 
treated for or currently suffers from a chronic fatigue 
disorder related to her period of service. 

5.  There is no evidence which tends to show the veteran 
suffers from the manifestations of an undiagnosed chronic 
fatigue disorder.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for joint pain, characterized by back and neck pain, on 
direct and presumptive bases is not well grounded. 38 
U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (1998).

2.  The criteria for establishing entitlement to service 
connection for joint pain, characterized by back and neck 
pain, as due to an undiagnosed illness have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 
3.303, 3.317 (1998).

3.  The veteran's claim of entitlement to service connection 
for chronic fatigue disorder on direct and presumptive bases 
is not well grounded. 38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

4.  The criteria for establishing entitlement to service 
connection for chronic fatigue disorder as due to an 
undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1998).  In 
addition, service connection may be granted for specific 
diseases or conditions which are, by law, presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, generally, one 
year, as in the case of arthritis.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112 (West 1991);  38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
No. 97-1321 (U.S. Vet. App. April 2, 1999) (distinguishing 
the factual circumstances in Falzone v. Brown, 8 Vet. App. 
398 (1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Additionally, on an alternative basis, the veteran claims 
entitlement to service connection for joint pain, 
characterized by back and neck pain, and chronic fatigue 
disorder as due to an undiagnosed illness.  Applicable 
statutory and regulatory provisions provide that service 
connection may be granted to a Persian Gulf veteran who 
exhibits objective indications of a chronic disability 
resulting from an undiagnosed illness that became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001.  Objective 
indications of a chronic disability include both, "signs" 
in the medical sense of objective evidence perceptible to an 
examining physician, and other non-medical indicators that 
are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317 (1998).  Signs or symptoms that may be 
manifestations of undiagnosed illness include muscle pain, 
joint pain and fatigue.  See 38 C.F.R. § 3.317(b).

II.  Entitlement to Service Connection for Joint Pain,
 Characterized by Back and Neck Pain

The veteran's service medical records contain medical 
notations dated March 25, 1991 revealing she complained of 
acute thoracic and lumbar back pain for the prior three days, 
which had increased/aggravated in severity since a bus 
accident in which she was involved the prior day.  And, a 
November 1993 examination report reveals the veteran had a 
normal spine.

The post-service medical evidence includes medical records 
from the VA Medical Center (VAMC) in St. Louis, Missouri, 
dated from March 1997 to June 1997 include medical notations 
dated in March and April 1997 noting the veteran was treated 
for chronic lumbar back pain, which reportedly had existed 
for the prior 4 or 5 years and which had worsened during the 
prior 3 months.  However, the notations also reveal the 
veteran was unable to recall any trauma to her back; she was 
diagnosed with back strain.  Furthermore, these records 
include an April 1997 radiology report revealing the veteran 
did not have any bony abnormalities of the lumbar spine.

Finally, a May 1997 VA examination report indicates the 
veteran indicated daily back pain, but that she did not 
remember how she hurt it originally.  Upon examination, after 
flexion and on returning to standing position, she complained 
of tenderness all through her moving back; her upper 
extremities, lower extremities and c-spine had active range 
of motion; and she presented evidence of flat feet and a 2 
centimeter leg length discrepancy on measurement (her left 
leg was shorter than the right), which was noted to possibly 
be enhancing her symptoms of back pain.  And, upon x-ray 
examination, she did not present any bony abnormalities of 
the lumbar spine; however, the radiology report also notes 
that soft tissue disorders, such as a disc disorder, would 
not really appear in x-ray evaluations.  The veteran was 
diagnosed with a herniated disc with mild radiculopathy and 
slight decreased range of motion in the lumbar spine at L4-
L5. 

A.  Direct and Presumptive Bases

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
she currently suffers from a disorder characterized by joint 
pain, including back and neck pain, which is related to her 
period of service.  Specifically, the evidence neither shows 
that veteran's in-service treatment of back pain is related 
to her current back complaints/disorder, nor shows that she 
currently suffers from any neck pain/disorder related to her 
period of service.  Additionally, the Board finds that the 
veteran's claimed disorder characterized by joint pain, 
including back and neck pain, does not fall within one of the 
listed diseases or conditions for which service connection 
can be granted on a presumptive basis, as per 38 C.F.R. 
§§ 3.307, 3.309 (1998).

As the record stands, the veteran has failed to satisfy an 
essential element necessary to well ground her claim, which 
is the existence of a nexus between the claimed joint pain, 
including back and neck pain, and her in-service complaints 
or her period of service.  A well-grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
competent medical evidence to support the claim of service 
connection for joint pain, characterized by back and neck 
pain, the Board can only conclude that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that her claim is well grounded, and 
the claim will be denied on that basis.  38 U.S.C.A. 
§ 5107(a).  

B.  Due to an Undiagnosed Illness

On an alternative basis, the veteran claims entitlement to 
service connection for joint pain, characterized by back and 
neck pain, as due to an undiagnosed illness.  Again, the 
Board notes that the record shows the veteran's back pain has 
been linked to her leg length discrepancy, and that there is 
no evidence of record which shows she has complained of or 
has been treated for a neck disorder/pain.  Simply stated, 
there is no objective evidence which tends to show the 
veteran suffers from the manifestations of an undiagnosed 
joint disorder characterized by back and neck pain.  Thus, as 
there is no objective evidence perceptible to an examining 
physician, or other non-medical indicators that are capable 
of independent verification, the criteria for establishing 
entitlement to service connection for joint pain, 
characterized by back and neck pain, under 38 C.F.R. § 3.317 
have not been met and the veteran's claim for that benefit 
under this section must be denied.

III. Entitlement to Service Connection for Chronic Fatigue 
Disorder

The service and post-service medical records do not contain 
any evidence that the veteran has complained of chronic 
fatigue, or that she has been treated for chronic fatigue 
related to her service or as due to an undiagnosed illness.  
However, the veteran's substantive appeal asserts she 
currently suffers from chronic fatigue syndrome. 

A.  Direct and Presumptive Bases

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
she currently suffers from chronic fatigue which is related 
to her period of service.  As well, the Board finds that the 
veteran's claimed chronic fatigue does not fall within one of 
the listed diseases or conditions for which service 
connection can be granted on a presumptive basis, as per 
38 C.F.R. §§ 3.307, 3.309 (1998).  As the record stands, the 
veteran has failed to satisfy an essential element necessary 
to well ground her claim, which is the existence of a current 
disability of service origin.  A well-grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
competent medical evidence to support the claim of service 
connection for chronic fatigue, the Board can only conclude 
that the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim is well grounded, and the claim will be denied on that 
basis.  38 U.S.C.A. § 5107(a).  

B.  Due to an Undiagnosed Illness

Furthermore, the veteran claims she is entitled to service 
connection for chronic fatigue as due to an undiagnosed 
illness.  However, the Board finds that the evidence of 
record does not contain any indication that she has 
complained of or has been treated for chronic fatigue.  As 
the record stands, there is no objective evidence perceptible 
to an examining physician, or other non-medical indicators 
that are capable of independent verification, which tends to 
show the veteran suffers from the manifestations of an 
undiagnosed chronic fatigue disorder, and thus, the criteria 
for establishing entitlement to service connection for 
chronic fatigue under 38 C.F.R. § 3.317 have not been met.  
As such, the veteran's claim for that benefit under this 
section must be denied.

IV.  Conclusion

In arriving at this conclusion, the Board has taken into 
consideration the various statements submitted by the veteran 
and her representative tending to link her claimed disorders 
to her period of service.  While the Board acknowledges the 
sincerity of these statements, the Board notes that neither 
the veteran nor her representative, as lay persons, are 
qualified to offer a medical opinion regarding the etiology 
of her disorders and/or qualified to fulfill the nexus 
requirement.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit, supra, in which the Court held that a 
veteran does not meet the burden of presenting evidence of a 
well grounded claim where the determinative issue involves 
medical causation and the veteran presents only lay testimony 
by persons not competent to offer such medical opinions).  
See generally Clyburn v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999). 

The Board recognizes that these issues are being disposed of 
in a manner that differs from that employed by the RO.  The 
RO denied the veteran's claims on the merits, while the Board 
has concluded that the claims, as alleged on direct and 
presumptive bases, are not well grounded.  However, the Court 
has held that when an RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).  The Board also views the above discussion as 
sufficient to inform the veteran of the evidence necessary to 
present well-grounded claims for the benefits sought, and the 
reasons why the current claims must fail.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

Service connection for joint pain, characterized by back and 
neck pain, to include as due to an undiagnosed illness, is 
denied.

Service connection for chronic fatigue disorder, to include 
as due to an undiagnosed illness, is denied.





REMAND

With respect to the applicable law to establish service 
connection for PTSD, the record must include a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (1998).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence 
which corroborate the veteran's testimony or statements.  See 
Zarycki, 6 Vet. App. 98; Doran v. Brown, 10 Vet. App. 283 
(1994).

In this case, the veteran claims she is entitled to service 
connection for a psychiatric disorder, characterized by PTSD 
and memory loss, which is related to her period of service 
and/or which is due to an undiagnosed illness.  In this 
regard, the Board notes that the record contains a May 1997 
VA social survey and a July 1997 VA examination report 
describing various stressing events reported by veteran to 
have occurred during her active service in the Gulf War.  
Specifically, these documents indicate the veteran reported 
she was activated to active duty status with her U.S. Naval 
Reserve Unit, and that her duties were administrative and 
clerical and her mission was to provide security.  
Additionally, she indicated that she provided medical 
evacuation assistance for service personnel injured in the 
Gulf War, and related an experience when SCUD missiles 
attacked her ship.  Furthermore, the July 1997 VA examination 
report notes that, upon examination, the veteran presented 
evidence of problems with anxiety, nervousness, concentration 
and forgetfulness, as well as evidence of sleep disturbances 
and nightmares.  More importantly, she was diagnosed with 
moderate PTSD and histrionic personality disorder, which made 
the effects of her war experience more disabling to her.  

Moreover, the Board notes the record contains VA forms 21-
4138 (Statement in Support of Claim) dated March 1997, 
October 1997 and January 1998 describing specific details of 
the veteran's claimed stressors.  Specifically, she noted 
that, while in active service in Saudi Arabia: (1) she was 
assigned to work at the Fleet Hospital in Daharian, Saudi 
Arabia, as a records specialist, (2) went on a "Trash 
Detail" which required her to pick up bodies of decomposing 
animals, and (3) was in charge of preparing injured 
casualties from the barracks blasts for medical evacuation.

The Board observes that the claims file does not contain any 
indication that the RO has attempted to verify any of the 
above described alleged stressful incidents related by the 
veteran by contacting the appropriate custodian of the 
relevant service records.  Additionally, the Board observes 
that it does not appear the veteran's service personnel 
records have been associated with the claims file.  As a 
result, there is no indication in the claims file that the 
above mentioned PTSD diagnosis is related to any specific 
traumatic events which have been verified.  In this regard, 
the law indicates that any diagnosis of PTSD must be based on 
a stressor history which has been verified.  38 C.F.R. 
§ 3.304(f).  As an examination based on a questionable 
history is inadequate for rating purposes, West v. Brown, 7 
Vet. App. 70, 78 (1994), it is necessary that the veteran's 
stressors be verified, as well as that the veteran be 
provided a new examination where the examiner has an 
accurate, verified history of the veteran's military service.  

When determining the sufficiency of the claimed in-service 
stressors reported by the veteran, the Board notes that it is 
no longer necessary that the stressor be "outside the range 
of usual human experience" and be "markedly distressing to 
anyone," as required by the Diagnostic and Statistical 
Manual of Mental Disorders, Third Edition, revised (DSM-III).  
However, the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), still requires that 
a person have been "exposed to a traumatic event" in which 
"the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
self or other" and "the person's response [must have] 
involved intense fear, helplessness, or horror."  See 
38 C.F.R. §§ 4.125-4.132 (effective Nov. 7, 1996); See also 
Cohen v. Brown, 10 Vet. App. 128, 141-142 (1997). 

Where "there has been an 'unequivocal' diagnosis of PTSD by 
mental heath professionals, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, 10 Vet. 
App. at 153.  Therefore, in cases where an adjudicator has 
determined that a diagnosis of PTSD is unsupported by the 
facts or findings, he or she may not make such a finding 
without adequate supporting medical evidence.  The only 
proper course in such a situation is to note the potential 
deficiencies (e.g., inadequacy of stressors or 
symptomatology), and request a further examination taking 
these factors into consideration.  See Cohen, 10 Vet. App. at 
140, citing Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
38 C.F.R. § 4.126 (1998). 

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:

1.  The RO should attempt to obtain the 
veteran's service personnel records and 
associate them with the claims file.

2.  With the information regarding the 
claimed stressors provided by the May 
1997 VA social survey, the July 1997 VA 
examination report, the VA forms 21-4138 
dated March 1997, October 1997 and 
January 1998, and any additional 
information obtained from the veteran's 
personnel records, the RO should review 
the file and prepare a summary of all the 
claimed stressors.  Then, the RO should 
send this summary, and a copy of the 
veteran's personnel records and all 
associated service documents to the U. S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), and attempt to 
verify the veteran's claimed stressors.  
This review is specifically requested to 
include a search for any situation or 
operational reports pertaining to any 
incidents described by the veteran.  Any 
information obtained is to be associated 
with the claims folder.

3.  Following receipt of the report from 
USASCRUR and the completion of any 
additional development warranted or 
suggested by that office, the RO must 
prepare a report detailing the nature of 
any in-service stressful event verified 
by USASCRUR or other credible evidence.  
This report is to be added to the claims 
folder.

4.  After completing the above actions, 
the RO should schedule the veteran for a 
VA psychiatric examination to determine 
the diagnoses of all psychiatric 
disorders that are present.  The veteran 
is advised that failure to report for a 
scheduled VA examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
RO must provide for the examiner the 
report of the verified stressor or 
stressors described in paragraph 3, 
above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in any current psychiatric 
symptoms.  The examiner should be 
specifically requested to determine 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  Additionally, if the examiner 
finds the veteran suffers from memory 
loss, he or she should provide an opinion 
as to the etiology of such memory loss.  
The report of examination should include 
a complete rationale for all opinions 
expressed.  And, the claims folder, all 
pertinent medical records, and service 
records and reports, must be made 
available to the examiner for review at 
all times relevant to the examination.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  If the examiner 
relied upon a history which is not 
verified, that examination report must be 
returned as inadequate for rating 
purposes.  The Board emphasizes that the 
Court has held that a diagnosis of PTSD, 
related to service, based on an 
examination which relied upon an 
unverified history, is inadequate.  
Cohen, 10 Vet. App. at 140; West, 7 Vet. 
App. at 77.

6.  Thereafter, the RO should adjudicate 
de novo the issue of service connection 
for a psychiatric disorder, characterized 
by PTSD and memory loss, to include as 
due to an undiagnosed illness, in light 
of relevant decisions including Cohen, 
supra.  In making its determination, the 
RO should review all the relevant 
evidence in the claims file.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The purposes of this REMAND are to both obtain additional 
information and to accord the veteran due process of law. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time. The 
veteran is free to submit any additional evidence she desires 
in connection with her current appeal.  No action is required 
of the veteran until she is further notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

